 252DECISIONSOF NATIONALLABOR RELATIONS BOARDYoung and Hay Transportation CompanyandGeneralDrivers and Helpers Union,Local No. 554,affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 18-CA-3960October 24, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn March 22, 1974, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The General Counsel alleges and the Administra-tive Law Judge finds that Respondent violated Sec-tion 8(a)(5) and (1) by refusing to bargain with theUnion for a single unit which included employees atboth its Council Bluffs and Schuyler locations. Wefind merit in Respondent's exceptions to these find-ings.Respondent is a Minnesota corporation engagedin business as a regular route motor common carrierand maintains its principal office and place of busi-ness at Worthington, Minnesota, and terminals atSchuyler,Nebraska, and at Council Bluffs, Iowa.Since 1966 the Union had represented Respondent'semployees at Council Bluffs. The Union filed a peti-tion for election at Respondent's Schuyler locationon June 28, 1972, and, pursuant to a Stipulation forCertificationUpon Consent Election, l an electionwas held there on August 17, 1972.2 The Board certi-fied the Union as the exclusive representative of all1The parties stipulated, and the Board found, that the following employ-ees constituted a unit appropriate for the purpose of collective bargainingwithin the meaning of Sec. 9(b) of the Act:All full-time and regular part-time employees of Young and HayTransportation Company at its Schuyler, Nebraska, terminal includingover-the-road drivers and steam cleaners but excluding office clericalemployees,salesmen,professional employees,guards. and supervisorsas defined inthe Act.2Of the 13 eligible voters, 10 cast ballots for, and I against, the Petitioner.Two ballots were challenged.employees in the petitioned-for unit on January 26,1973.Respondent, although not a member of any em-ployer associations, has nevertheless regularly execu-ted the National Master Freight Agreement andCentral States Area Local Cartage SupplementalAgreement since 1966. The agreement applicable tothisproceeding covered the period April 1, 1970,through June 30, 1973, and provides in relevant part:When a majority of the eligible employeesperforming work covered by an Agreement des-ignated by the National Negotiating Commmit-tee to be Supplemental to the National MasterFreight Agreement (to which their Employer is aprior signator), execute a card authorizing a sig-natory Local Union to represent them as theircollective bargaining agent at the terminal loca-tion, then, such employees shall automaticallybe covered by this Agreement and the applica-ble Supplemental Agreements. In such cases theparties may by mutual agreement negotiate wag-es and conditions, subject to Conference JointArea Committee approval.The provisions of this Agreement shall applyto all accretions to the bargaining unit, includingbut not limited to, newly established or acquiredterminals, and consolidations of terminals.'After the certification at the Schuyler location, Re-spondent and the Union held discussions on March30 and April 9, the Union taking the position thatCouncil Bluffs and Schuyler constituted a singlemerged unit and that Schuyler was now covered bythe National Agreement. Respondent took the posi-tion that Schuyler was a separate unit and that theNational Agreement had no application to it. It of-fered to negotiate a separate agreement concerningSchuyler, but the Union refused.The Administrative Law Judge viewed article 2,section 3, of the National Agreement as providing forthe kind of "accretion" agreement which the Boardwill honor. Thus, he found that after a majority ofemployees at the Schuyler terminal chose the Unionas their representative in a Board-conducted election,theCouncil Bluffs and Schuyler terminals becameone unit and the National Agreement became appli-cable to Schuyler pursuant to its terms. He thereforefound that, by refusing to bargain with the Union asthe statutory representative of employees in a singleunit consisting of employees at its Council Bluffs,Iowa, and Schuyler, Nebraska, terminals, Respon-dent violated Section 8(a)(5) and (I) of the Act.The Board will give effect to an "after acquired"clause in a collective-bargaining agreement only if it3Art. 2, sec 3.214 NLRB No. 39 YOUNG & HAY TRANSPORTATION CO.is unambiguous.4 In agreement with the Administra-tive Law Judge, we find that article 2, section 3, ofthe National Master Freight Agreement clearly re-quires that its terms be applied to the Schuyler loca-tion.Thus, the agreement provides for automaticcoverage when a majority of employees performingwork covered by the collective-bargaining agreementexecute cards authorizing a signatory local union torepresent them. In the instant case, however, theUnion insisted, and the Administrative Law Judgefound, that the contract additionally provided thatEmployer's later certified locations be merged into asinglemultilocation unit of the Employer's employ-ees. In our opinion, the cited contract provisions donot sufficiently support a finding that the parties in-tended such a result.The National Agreement was negotiated by a mul-tiemployer association. The relevant reference in theNational Agreement as regards the combination ofunits, article 3, section 4, speaks only in terms ofmultiemployer, multilocation units.' This provision isalso, by its terms, applicable to Respondent who isnot a member of any multiemployer association butwho has become a signatory to it. The GeneralCounsel's and Charging Party's contention seems tobe that,sinceRespondent agreed to a contract whoseprovisions call for automatic additions to the multi-employer unit, it was also agreeing to a kind of sub-unit comprised of all employees of an individualemployer, including all "after acquired" facilities ofsuch an employer. We do not agree. There was noprovision in the contract describing any unit limitedtoRespondent's employees. In our view, whateverthe effect of the provisions relating to the compre-hensive multiemployer unit, they do not provide abasis for concluding that Respondent was agreeingto any subgrouping of various units of a single em-ployer.Had such a subgrouping been intended, webelieve the terms of the agreement would have spe-cifically so provided. In light of these considerations,we believe the contract contains no support for theUnion's position that the parties intended the con-tract to create a unit or subgrouping of the two facili-tiesof this single Employer. Under these circum-stances, we find the Union was demanding bargain-ing ina unitdiffering both from the certified unitand from any unit which is described in or contem-plated by the multiemployer contract, and the Re-spondent had no duty to comply with such a request.Since Respondent did not act unlawfully in refus-ing to bargain in the unit insisted upon by the Union,we are unable to conclude that Respondent's unila-teral wage increase and offer of fully paid health in-surance to Schuyler employees on August 16, 1973,constitute a violation of Section 8(a)(5) and (1). The253Union at all times rejected Respondent's offer to bar-gainwith the Union for the Schuyler employeesalone, insisting that it would bargain only on theaforedescribed insupportable mulilocation unit basis.Thus at the time of Respondent's granting of thewage increase and paid health insurance to theSchuyler employees it was clear that the Union wascontinuing to adhere to its position that it would bar-gain only in a unit authorized neither by our certifi-cation or by the National Agreement, a positionwhich necessarily precluded any possibility of fruit-ful negotiations. In such a situation, the Union can-not be heard to protest Respondent's unilateral ac-tions, inasmuch as it was the Union's own acts whichforeclosed effective negotiations. Therefore, underthe circumstances of this case, we are unwilling tofindRespondent's action in violation of Section8(a)(5) of the Act.Additionally, since Respondent, at a timely point,had and expressed a valid- basis for doubting theUnion's continued majority in the Council Bluffs'bargaining unit, two of the four employees there hav-ing evidenced to Respondent their lack of supportfor the Union, we find no violation in Respondent'srefusal to bargain at that location.Accordingly, we shall dismiss all of the allegationsof the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.4 SeeEltra Corporation, Prestolite Division,205 NLRB 1035 (1973).5This section reads:The employees, unions, employers, and associations covered underthisMaster Agreement and the various Supplements thereto shall con-stitute one bargaining unit. . . . Accordingly, the Association and em-ployers, parties to this Agreement, acknowledge that they constitute asingle National multi-employer collective bargaining unit, composed ofthe associations named hereinafter and those employers authorizingsuch associations to represent them for the purpose of collective bar-gaining, solely to theextent of such authorization,and such other indi-vidual employers which have, or may, become parties to this Agree-ment.DECISIONSTATEMENT OF THE CASEGEORGE J. BoTT, Administrative Law Judge: Upon acharge of unfair labor practices filed on August 22, 1973,by General Drivers and Helpers Union, Local 554, affiliat-ed with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, against Young and Hay Transportation 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, herein called the Respondent or Company, theGeneral Counsel of the National Labor Relations Boardissued a complaint on November 19, 1973, which heamended on November 26,1973, alleging that Respondenthad violated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein called the Act. Respon-dent filed an answer and a hearing was held before me inCouncil Bluffs, Iowa, on January 8, 1974, at which all par-tieswere represented. Subsequent to the hearing, the par-ties filed briefs which have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Minnesota corporation engaged in busi-ness as a regular-route motor common carrier and main-tains its principal office and place of business at Worth-ington,Minnesota, and terminals at Schuyler, Nebraska,and at Council Bluffs, Iowa. During the year prior to thehearing, which period is representative of all times materialherein, Respondent derived revenues in excess of $50,000from the performance of transportation services as an es-sential link in the transportation of goods and commoditieswhich were shipped to and from points outside the Statesof Iowa and Nebraska. During the same period of timeRespondent purchased goods valued in excess of $1,000from sources located outside the States of Iowa and Ne-braska for use in connection with Respondent's operationslocated within the States of Iowa and Nebraska.Respondent admits and I find that it is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent'sRefusal toBargain with the Union for aSingle Unitof Employeesat Respondent'sCouncilBluffs,Iowa, and Schuyler,Nebraska Terminals1.The factsSince sometime in 1966 the Union has represented em-ployees at Respondent's Council Bluffs terminal under col-lective-bargaining contracts.' The most recent collective-bargaining contract was a multiemployer agreement cover-ing the period April 1, 1970, through June 30, 1973.1 Arti-cle 2 section 3 of thatagreementprovides:I It was stipulated that four drivers constituted the entire complement ofbargaining unit employees at the Council Bluffs terminal on August 17,1973.2Respondent is not a member of any-employer association, but it hassince 1966 regularly executed and applied the terms of the National MasterFreight Agreement and Central States Area Local Cartage SupplementalAgreement.This agreement shall not be applicable to those op-erations of the Employer where the employees arecovered by a collective bargaining agreement with aUnion not signatory to this Agreement, or to thoseemployees who have not designated a signatory Unionas their collective bargaining agent.When a majority of the eligible employees perform-ing work covered by an Agreement designated by theNational Negotiating Committee to be Supplementalto the National Master Freight Agreement (to whichtheir Employer is a prior signator), execute a card au-thorizing a signatory Local Union to represent themas their collective bargaining agent at the terminal lo-cation, then, such employees shall automatically becovered by this Agreement and the applicable Supple-mental Agreements. In such cases the parties may bymutual agreement negotiate wages and conditions,subject to Conference Joint Area Committee approv-al.The provisions of this Agreement shall apply to allaccretions to the bargaining unit, including but notlimited to, newly established or acquiredterminals,and consolidations of terminals.On January 26, 1973, after a secret ballot election con-ducted by the Board pursuant to a Stipulation for Certifi-cationUpon Consent Election the Board certified theUnion as collective-bargaining representative for over-the-road drivers and steam cleaners at Respondent's Schuyler,Nebraska, terminal.'After the certification the Union and the Company meton March 30 and April 9, 1973. At these meetings theUnion took the position that the Council Bluffs andSchuyler terminals constituted a ,single unit and that theSchuyler operation was now covered by the national agree-ment.The Union was also willing to discuss specific eco-nomic relief with the Company. The Company took theposition that Schuyler was a separate unit and that thenational agreement had no application to it. It offered tonegotiate a separate agreement covering Schuyler, but theUnion refused.In a letter to the Union dated April 15, 1973, Respon-dent notified it that it desired to terminate the contractcovering Council Bluffs on June 30, 1973, and was pre-pared to negotiate a new agreement for that terminal.On August 15, 1973, the Union requested Respondent tonegotiate an agreement covering Council Bluffs andSchuyler on a multiunit basis. Respondent admits that itrefused and continues to refuse to bargain with the Unionfor a unit consisting of employees at bothterminals.On August 17, 1973, Respondent notified the Union thatitwas withdrawing recognition from it as representative ofemployees at Council Bluffs, on the ground, as it advisedtheUnionin its letter,that two of the four drivers em-3The certified unit was "all full-time and regular part-time employees ofYoung and Hay Transportation Co., at its Schuyler. Nebraska,terminalincluding over-the-road drivers and steam cleaners." with the usual exclu-sions.The Union. it appears, has historicallynot represented the sole steamcleaner employed at the Council Bluffs terminal. YOUNG & HAY TRANSPORTATION CO.255ployed there had "adamantly stated"thattheyno longerwanted the Union to represent them.4It is conceded that Respondent has continued to with-hold recognition from the Union at Council Bluffs and thatitunilaterally terminated employees health and welfarebenefits at that terminal on August17, 1973.It is also un-disputed that, on or about August15, 1973,Respondentunilaterally increased the wages of employees at Schuyler.2.Analysis and conclusionsRespondent defends its refusal to bargain with theUnion for the Schuyler and CouncilBluffsterminals on asingleunit basis principally on the ground that the Boardhas found that the employees at the Schuyler terminal con-stitute an appropriate unit, and that once a unit has beenestablished, the law does not require a party to bargain onother than a unit basis. In support of its position, Respon-dent relies onShell Oil Company and its divisions ShellChemical Company and Shell Development Company, 5andDouds v. International Longshoremen's Association, Indepen-dent, et al. [New York Shipping Assn.] 6Shell OilandInternational Longshoremen's Associationare distinguishable, for in neither case was there an agree-ment, as here, purporting to bind the parties to bargain ona expanded unit basis if the employer added estab-lishments to its existing operations. Indeed, inShell OiltheAdministrative Law Judge stated that it was "well settled"that the parties to a labor agreement may voluntarily agreeto the enlargement or alteration of an existing unit, or tothe merger of separate units, even if those units had beenfound by the Board to be appropriate,7 and inInternationalLongshoremen's Association,the court observed that theBoard'sunitdeterminationscouldbe subsequentlychanged "by agreement of the parties, if the process ofalteration involves no disruption of the bargaining processor obstruction of commerce and if the Board does not dis-turb the agreement in a subsequent representation pro-ceeding." 8There is nothing inherently wrong in combining Schuyl-er and Council Bluffs into a singleunit, for the Company isin essentially the same kind of business at both locationsand the job classifications are basically the same. Althoughthe Board found that the employees at Schuyler constitut-edanappropriateunit, it did not find that another unit wasnot appropriate, and it is well known that in performing itsfunction under Section 9(b) of the Act the Board has alarge measure of discretion and may find a unit appropri-ate even though a different unit may have been more suita-ble. As one court stated, " ... there are no absolute `right'units." v The parties could by agreement, therefore, bargainon a single unit basis for the two terminals even though theBoard had certified one as appropriate. The fact that thealleged agreement to combine the units preceded the certi-° 1 find on the basis of the testimony of Young, an official of Respondent,that employeesHaven and Parbstold him in earlyAugust thatthey did notwant to belong to the Union.s 194 NLRB 988. 995 (1972).6 241 F.2d 278 (C.A. 2, 1957).7 194 NLRB988, 995.s 241 F.2d 278, 282.9N.L.R. B. v. OverlandHauling,Inc.,461 F.2d 944, 946 (C.A. 5, 1972).fication is immaterial for the Board recognizes the validityof such "accretion" clauses and gives effect to the contrac-tual commitment of the parties if future employees are giv-en a say in the selection of their bargaining representa-tive.10Ifind that article 2, section 3, of the National MasterFreight Agreement is the kind of "accretion" agreementwhich the Board will honor and that, after a majority ofemployees at the Schuyler terminal chose the Union astheir representative in a Board-conducted election, theCouncil Bluffs and Schuyler terminals became one unitand the National Agreement became applicable to Schuyl-er pursuant to its terms. Article 2, section 3, as set out infull earlier, provides that when a majority of employees notcovered by the agreement execute cards authorizing theunion to represent them as their bargaining representative,they shall automatically become covered by the agreement.While the section also provides that the provisions of theagreement shall apply to all "accretions" to the bargainingunit,and although I agree with Respondent that theSchuyler terminal is not technically an accretion to CouncilBluffs sinceit has at least twice as many employees, never-theless, I find that the merger of the two terminals into oneunit iswithin the terms of the agreement and was withinthe contemplation of the parties in the circumstances ofthis case.Moreover, the Board has held that even though anew establishment may not be properly said to be techni-cally an "accretion" to an existing unit, it may be held tobe an accretion under appropriate circumstances if the par-tieshave previously agreed that future establishments"would be deemed an accretion to an existing bargainingunit." 11The latest teaching of the Board on the rights of thepartiesunder contractswhich purport to add after-acquired or other facilities to existing units covered by theagreement is found inHouston Division of the Kroger Co.12In that case a divided Board refused to apply existing con-tracts to newly acquired stores even though the contractsprovided that the unions involved would be recognized asthe bargaining representative for after-acquired stores 13and both unions presented the employer with an offer ofproof of majority employee support in the form of authori-zation cards when they made their demands that they berecognized as representative of the employees in the newstores as part of the existing unit.In holding that the employer did not violate Section8(a)(5) of the Act by denying the unions' demands for rec-ognition the Board noted that the contract contained nolanguage on the question of majority support and how itwould be demonstrated. In the absence of such languagetheBoard was unwilling to "view an additional-storeclause astantamount to an advance agreement to honor a10Retail Clerks Union, Local 870 Retail ClerksInternationalAssociation,AFL-CIO (White Front Stores, Inc.),192 NLRB 240, 242 (1971);GEMInternational,Inc.,202 NLRB 518 (1973);Eltra Corporation, Prestolite Divi-sion,205 NLRB 1035 (1973).11White Front Stores, Inc., supra,at 242.12 208 NLRB 928 (1974). See alsoSmith'sManagementCorporation, d/b/aMark-It Foods,208 NLRB 939 (1974).13The Board found that although there were obvious differences in lan-guage betweenthe two contracts, they both purported to add after-acquiredstores to the existing multistore units. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard majority." The Board was careful to point out, howev-er, that it did not regard such clauses, properly applied, ascontrary to the Act, and it made clear that such agreement"may control the ultimate unit in which bargaining shouldoccur and the scope of future contract coverage," but itadded that "in the absence of a specific agreement to deter-mine majority status by an acceptable and legally permissi-ble alternative method," free access to the Board's electionprocesses could not be foreclosed.14In the instant case not only does the contract provide forproof of majority in the form of authorization cards beforepreviously unrepresented groups may be covered by theagreement, but the Union won a Board election and wascertified as the representative of the new group. In suchcircumstances, none of the caveats of the majority inHous-ton Division of Kroger Co.apply, for the parties have donemore than the Board requires by using its election machin-ery.I find that by refusing to bargain with the Union as thestatutory representative of employees in a single unit con-sistingof employees at its Council Bluffs, Iowa, andSchuyler, Nebraska, terminals, Respondent violated Sec-tion 8(a)(5) and (I) of the Act.15Respondent also violated Section 8(a)(5) and (1) by uni-laterally terminating health and welfare benefits coveringbargaining unit employees at its Council Bluffs, Iowa, ter-minal on August 17, 1973.Beginningon or about August 16, 1973, Respondent ad-mittedly instituted unilateral wage increases and offeredfully-paid health insurance coverage to bargaining unit em-ployees at its Schuyler, Nebraska,terminal.By such con-duct Respondent violated Section 8(a)(5) and (1) of theAct.14 208 NLRB 928. 930.15 Since a two-terminal has been found,the legal effect of some employ-ees at the Council Bluffs terminal having told Respondent that they nolonger desired union representation is a moot question.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act, itwill be recommended that the Board issue the recommend-ed Order set forth below requiring Respondent to ceaseand desist from said unfair labor practices and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent illegally terminatedhealth and welfare benefits for employees at its CouncilBluffs terminal, I will recommend that Respondent makesuch employees whole for any losses they suffered by rea-son of such termination with interest thereon in the man-ner prescribed inIsis Plumbing & Heating Co.,138 NLRB716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the meaningof the Act.3.By withdrawing recognition from the Union as therepresentative of unit employees at its Council Bluffs,Iowa, terminal and by refusing to bargain with the Unionas the representative of employees in a single appropriateunitof employees at its CouncilBluffs,Iowa, and Schuyler,Nebraska, terminals, Respondent violated Section 8(a)(5)and (1) of the Act.4.By unilaterally and without prior notice to, or consul-tation with the Union, changing terms and conditions ofemployment of unit employees, Respondent violated Sec-tion 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.[Recommended Order omitted from publication.]